PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Frydman et al.
Application No. 16/281,408
Filed: 21 Feb 2019
For: METHODS CIRCUITS DEVICES
SYSTEMS AND FUNCTIONALLY

:
:
:	DECISION ON PETITION
:
:

ASSOCIATED COMPUTER
EXECUTABLE CODE FOR PAGING
USER EQUIPMENT (UE) CONNECTED
TO AN ENTERPRISE NETWORK



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 28, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed August 11, 2021. The issue fee was timely paid on November 4, 2021.  Accordingly, the application became abandoned on November 5, 2021.  The office mailed a Notice of Abandonment on November 10, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the inventor’s oaths or declarations for Lior Fite and that are in compliance with 37 CFR 1.63; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

Although, the address given on the petition is incomplete it differs from the address of record; however, the file does not indicate a change of address has been submitted.  Therefore, if appropriate, a change of address should be filed in accordance with MPEP 601.03.  Since the address given on petition is incomplete, the Office is unable to send a courtesy copy of this decision.  The Office will mail all future correspondence solely to the address or record.  



The application is being forwarded to the Office of Data Management for processing into a patent.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET